Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 7, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/20.

Drawings
The drawings are objected to because the unlabeled rectangular boxes (16, 165, 166 in Figs. 6, 7a) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “a switching valve having an allowance position and a suppression position”. Later, Claim 5 recites “the prevention position preventing the operation fluid from flowing toward the pressure increasing portion”. This is indefinite. “suppression position” and “prevention position” are not synonymous so “the prevention position” lacks antecedent basis. However, “prevention position” is believed to be correct when referring to the switching valve 160 with prevention position 160b. It is believed “suppression position” should be --prevention-- position. 
	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 6, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanjo et al. (US 7174711).
Regarding Claim 5,
A hydraulic system for a working machine, comprising:
a hydraulic pump (ex. 1) to output an operation fluid;
a first hydraulic actuator (ex. 5);
a second hydraulic actuator (ex. 7);
a first control valve (6) to control the first hydraulic actuator;
a second control valve (8) to control the second hydraulic actuator, the second control valve being arranged on a downstream side of the first control valve (Fig. 1);
a discharge fluid tube (with 22 to 15 to 16 to 14, ex. Figs. 1-3) in which the operation fluid having passed through the first control valve flows;
a pressure increasing portion (16a) to increasing a pressure in the discharge fluid tube, the pressure increasing portion being arranged in the discharge fluid tube (Fig. 3); and
a switching valve (24, ex. Col. 6, lines 57-60, Fig. 3) having an allowance position and a suppression position,
the allowance position (m) allowing the operation fluid to flow toward the pressure increasing portion,
the prevention position (n) preventing the operation fluid from flowing toward the pressure increasing portion.
Regarding Claim 6,
wherein the discharge fluid tube includes
a bypass fluid tube (with 24, Fig. 3) serving as a bypass between an upstream side of the pressure increasing portion and a downstream side of the pressure increasing portion,
.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasaki teaches elements of the instant invention including a pressure increasing portion in a bypass fluid tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745    

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
March 1, 2021